Citation Nr: 1031807	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-29 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for bilateral hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for psychiatric disability, 
to include depression and posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as due to a cold injury.

8.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969 and from October 1976 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The Board notes that the Veteran submitted additional evidence at 
the time of his April 2010 Travel Board hearing with a written 
waiver of his right to have the evidence considered by the RO.

The issues of entitlement to service connection for leg 
cramps and a right ankle disability and entitlement to a 
total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU) have been raised by the record, but apparently have 
not been adjudicated by the originating agency.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the originating agency for 
appropriate action.  

The issues of entitlement to service connection for a bilateral 
foot disability is decided herein while the other issues on 
appeal are addressed in the REMAND that follows the order section 
of this decision.


FINDING OF FACT

The Veteran has a bilateral foot disability which is related to 
active service.  


CONCLUSION OF LAW

A bilateral foot disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim for service connection for a 
bilateral foot disability.  Therefore, no further development 
with respect to the matter decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 
3.159 (2009).



Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has a current bilateral foot 
disability which was incurred during his second period of active 
service.

An April 1980 service treatment record indicates that the Veteran 
complained of bilateral foot and leg pain which was incurred on a 
hike; the Veteran was diagnosed with bilateral foot tendonitis.  
The Veteran had follow-up treatment during May 1980; X-rays 
revealed sesamoids of the great toes.  

A June 2007 VA treatment note indicates that after reviewing the 
Veteran's service records, the provider found that current 
radiographic evidence indicates posttraumatic degenerative 
changes with pes planus and mild hallux valgus which resulted in 
part due to instability and compensation in gait while on active 
duty.

The Board notes that the Veteran submitted a statement dated in 
April 2010 from a VA provider indicating that the Veteran had 
posttraumatic changes associated with pes planus deformity of 
both feet.  The examiner went on to indicate that this current 
disability is related to events in service.  

Accordingly, the preponderance of the evidence is in favor of the 
claim, and entitlement to service connection for a bilateral foot 
disability is warranted. 
 

ORDER

Entitlement to service connection for a bilateral foot disability 
is granted.


REMAND

Concerning the Veteran's claim for service connection for 
bilateral hearing loss disability, the Veteran testified that he 
was exposed to loud noise during service, to include loud 
machinery, noise from jets, and grenades being detonated.  The 
report of a September 1968 separation examination indicates that 
the Veteran's hearing was within normal limits.  A July 1976 
induction examination indicates that the Veteran had normal 
hearing with the exception of his hearing at the 6000 megahertz 
level in his right ear.  The Board additionally notes that a May 
1982 in-service treatment record indicates that the Veteran had 
high frequency hearing loss in his right ear.  Additionally, a 
May 2007 VA audiological treatment note indicates that the 
Veteran has bilateral hearing loss.  The same treatment note 
indicates that the Veteran complained of tinnitus which he 
contended began in 1981.  Thus, the Veteran should be afforded a 
VA examination to determine if the Veteran's current bilateral 
hearing loss and tinnitus are related to active service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's claims for service connection for a 
bilateral knee disability and a left ankle disability, an April 
1966 service treatment record indicates that the Veteran was seen 
for intermittent soreness of both ankles, shins and knees.  The 
Veteran indicated at that time that he had these problems for the 
previous four years with various trauma and multiple twists while 
in high school.  The Veteran's separation record dated in 
September 1968 additionally indicates that the Veteran had muscle 
strains of the right and left knees which were successfully 
treated with an ace wrap, local heat and rest.  The report of a 
physical examination in May 1982 indicates that the Veteran had 
recurrent ankle sprains (times six) and had been treated for 
runners knee during November 1981.  The Veteran testified that he 
still had pain from his knees and ankles which he believed 
originated from in-service events.  Thus, the Veteran should be 
afforded a VA examination to determine if the Veteran has a 
current bilateral knee disability and a left ankle disability and 
to ascertain if there is a relationship to active service.  Id.

A treatment note from December 1980 indicates that the Veteran 
had left forefoot pain with a history of cold exposure during 
March 1980.  The examiner's impression was probable Morton's 
neuroma, additionally noting that it was possible the Veteran had 
a prior cold injury as the history was consistent with such.  The 
report of a May 1982 physical examination indicates that the 
Veteran had a history of dorsal feet pain following a 10 mild 
road march during the winter, in March 1980.  The Board notes 
that service personnel records indicate that the Veteran was 
serving in Germany during this time period.  

The Veteran testified that he had experienced peripheral 
neuropathy of the feet, although he did not have it during the 
previous year and did not know when it began.  The Veteran 
indicated that he believed it was either a cold injury or due to 
the bilateral foot condition addressed previously in this 
decision.  Thus, as the Veteran had a possible cold injury in-
service, he should be afforded a VA examination to determine if 
he has a current disability manifested by peripheral neuropathy 
and if such condition is related to a service-connected 
disability or an in-service event such as the aforementioned 
March 1980 road march.  Id.  The Veteran should additionally be 
provided notice consistent with the VCAA as he is claiming his 
peripheral neuropathy as secondary to his now service-connected 
bilateral foot disability. 

Concerning the Veteran's claim for service connection for a skin 
disability, the Veteran testified that he had a blotch on his leg 
when he came home from Vietnam and that he had recurrent 
occasional spots on his hands.  The Board notes that a July 1976 
induction record indicates that the Veteran had a small spot on 
his leg which was controlled with a cream and that he had no 
problems since his prior period of service.  As the Veteran has 
testified he has a current skin disability and his service 
treatment records seem to indicate he had a skin condition during 
his first period of active duty, the Board must remand this claim 
for a VA examination to ascertain if there is a nexus.

Concerning the Veteran's claim for service connection for 
depression, service treatment records additionally indicate that 
the Veteran had an in-service psychiatry evaluation during August 
1967.  The examiner indicated that his impression was that the 
Veteran had postponed adolescence/adolescent turmoil which was 
mild.  The Board observes that a January 1992 VA Mental Health 
Clinic treatment note indicates that the Veteran reported at that 
time that he had received psychiatric care while in Vietnam and 
at Fort Pierce within a year of his return from Vietnam, and also 
in Korea during 1977.  The examiner indicated that with his 
history, the Veteran would be service-connected but he was not at 
that time.  

The Veteran contended during his hearing testimony that he 
received treatment for depression between his active duty periods 
and within one year of his first period of active duty and that 
he was subjected to a "blanket party" by other soldiers while 
stationed in Germany; ostensibly meaning that a blanket was 
thrown over him and he was physically assaulted.  This is 
significant because, during the course of this appeal, the Court 
recently held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In light of the Clemons decision, the issue 
on appeal is not just limited to the Veteran's purported 
entitlement to service connection for major depressive disorder, 
but also includes other relevant psychiatric disorders to include 
PTSD.  

The Board observes that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) 
(2009).  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2009).  The 
Board observes that the Veteran and his representative should be 
sent a letter that advises them as required by 38 C.F.R. § 
3.304(f)(3) and allowed the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.

Therefore, the Board is remanding the Veteran's psychiatric claim 
for further development, to include the requisite notice as well 
as a request for service personnel records.  Additionally, a VA 
examination and opinion are needed to determine whether the 
Veteran has an acquired psychiatric disorder as a result of his 
active service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Send the Veteran a VCAA notification 
letter which complies with all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 
3.159(b), with respect to the claim for 
service connection for PTSD are fully 
complied with and satisfied.  Additionally, 
provide the Veteran and his representative 
with the notice required in 38 C.F.R. § 
3.304(f)(3), consistent with a claim for PTSD 
based on in-service abuse or assault, and an 
appropriate opportunity to respond.  

2.  Send the Veteran a corrective VCAA 
notification letter which provides the 
required notice in response to his claim for 
service connection for peripheral neuropathy 
of the lower extremities on a secondary 
basis.  

3.  Request the Veteran's personnel records 
from official sources.

4.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the Tampa VAMC.

5.  Then, the Veteran should be afforded a VA 
examination to determine the nature, extent 
and etiology of his bilateral hearing 
impairment and tinnitus.  The claims folder 
must be made available to and reviewed by the 
examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion concerning 
bilateral hearing loss and tinnitus as to 
whether there is a 50 percent or better 
probability that the disorders are 
etiologically related to his active service.  

The rationale for all opinions expressed must 
also be provided.

6.  The Veteran should be afforded a VA 
examination to determine the nature, extent 
and etiology of each currently present knee 
disorder, left ankle disorder, and skin 
disorder.  The claims folder must be made 
available to and reviewed by the examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each of the claimed disorders found to be 
present as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to the Veteran's active 
service.  

The rationale for all opinions expressed must 
also be provided.

7.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently present peripheral 
neuropathy of the lower extremities.  The 
claims folder must be made available to and 
reviewed by the examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion concerning as to 
whether there is a 50 percent or better 
probability that the Veteran has residuals of 
a cold injury incurred in active service, 
more specifically during March 1980.  If the 
Veteran is found to have peripheral 
neuropathy of either lower extremity, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better that 
it was caused or permanently worsened by his 
service-connected bilateral foot disability.

The rationale for all opinions expressed must 
also be provided.

8.  The Veteran should be afforded a VA 
psychiatric examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The claims folder 
must be made available to and reviewed by the 
examiner.  

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present acquired psychiatric 
disorder as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to active service.  If 
PTSD is diagnosed, the examiner should 
identify all elements supporting the 
diagnosis, to include any in-service 
stressor(s).

The rationale for all opinions expressed must 
also be provided.

9.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

10.  Then, the RO or the AMC should 
readjudicate the issues remaining on appeal.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and the representative should be 
furnished a supplemental statement of the 
case and provided an appropriate opportunity 
to respond before the claims folder is 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


